Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Claim Analysis 
(See 2019 Revised Patent Subject Matter Eligibility Guidance (PEG))

Two Part Mayo Test

3.	Step 2A, Prong 1: Claims 1-3, 11-20 recite an abstract idea
4.	Claim(s) 1-3, 11-20 is/are directed to an abstract idea. Specifically, representative claim 1-3, 11-20 recites:
identifying a plurality of voltages to read a group of memory cells formed on an integrated circuit die; determining, within the group of memory cells, a count of first memory cells each having a threshold voltage higher than the plurality of voltages; comparing the count of the first memory cells with a predetermined range; and determining, based on the comparing of the count with the predetermined range, whether the plurality of voltages are erroneous.
And claim 1, 11, 18 recites: 

5.	The highlighted portion of the claim constitute an abstract idea because (a) Mathematical concepts - mathematical relationships and calculations; specifically, the "identify" and "compare" and “determine” limitations of claims 1-3, 11-20 are drawn to the enumerated grouping of mathematical concepts.  These steps are directed to mathematical relationships and calculations.
6.	Accordingly, the claim recites an abstract idea.
7.	Step 2A, Prong 2: The claims do not integrate the abstract idea into a practical application. 
8.	Claim 1-3, 11-17 recites a group of memory cells and a logic circuit medium such that the abstract idea is performed by a computer.  MPEP 2106.05(f) explains that merely using a computer as a tool to perform an abstract idea fails to integrate the abstract idea into a practical application.
9.	Claims 18-20 recite a processing device, a memory device and a logic circuit.  Claim 14 recites a memory device and at least one processor.  Again, these recitations are merely using a computer as a tool to perform an abstract idea.  As such, these limitations again fail to integrate the abstract idea into a practical application.
10.	Step 2B:  claims 1-3, 11-20 recite additional elements that amount to are not significantly more than the judicial exception.
Claims 1, 11, 18 include generic computer element such as processing device, memory cells, logic circuits, these elements have been recognized by the courts to be well understood, routine and conventional activity, as such, and they do not meaningfully limit the claim to be more than just the abstract idea.  (see MPEP 2105(d)(III).   See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016).
12.	As such, the claims 1-3, 11-20 are not patent eligible and should have been rejected.
13.	Dependent claim 4-10 is a device claim depending from claim 1, which includes a further “additional element”: a calibration circuit. 
While reading and determine memory cell testing voltage using a calibration circuit, the examiner finds that it was not a “well-understood, routine, and conventional”. The additional element narrows the claim to a particular limited application of the abstract idea, rather than monopolizing the abstract idea itself. Since the claim as a whole is significantly more than just the abstract idea, claim(s) 4-10 is/are considered patent eligible under 35 USC 101.

Allowable Subject Matter
14.	Claims 1-20 are allowable subject matter, if the applicant overcome the 101 rejection above.
15.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to a count of first memory cells each having a 
16.	With respect to dependent claims 2-10, since these claims are depending on claim 1, therefore claims 2-10 are allowable subject matter. 
17.	With respect to independent claims 11, there is no teaching, suggestion, or motivation for combination in the prior art to a count of first memory cells each having a threshold voltage higher than the plurality of voltages; comparing the count of the first memory cells with a predetermined range; and determining, based on the comparing of the count with the predetermined range, whether the plurality of voltages are erroneous.
18.	With respect to dependent claims 12-17, since these claims are depending on claim 11, therefore claims 12-17 are allowable subject matter. 
19.	With respect to independent claims 18, there is no teaching, suggestion, or motivation for combination in the prior art to a count of first memory cells each having a threshold voltage higher than the plurality of voltages; compare the count of the first memory cells with a predetermined range; and determine, based on a result of comparing the count with the -- 42 --Patent ApplicationAttorney Docket No. 120426-157302/US predetermined range, whether the plurality of voltages are erroneous.  
20.	With respect to dependent claims 19-20, since these claims are depending on claim 18, therefore claims 19-20 are allowable subject matter. 
Conclusion

Mu et al (Pub. No.:  US 2014/0143630), Pang et al (US Patent 9,715,937).
		Mu et al (Pub. No.:  US 2014/0143630) shows adjusting the reading voltage.
Pang et al (US Patent 9,715,937) shows count errors when reading voltage is above threshold.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (571)270-3048.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAN YANG/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        01/27/2022